DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 11-12, in combination with amendments, filed July 11, 2022, with respect to claims 1, 9, and, 15 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an optical sensor device, the device comprising, among other essential elements, a processor configured to determine a distance of the subject from the optical sensor device; select, based on the distance, a processing technique to process the sensor data, wherein the processing technique is one of: an imaging processing technique for generating an image of at least a portion of the subject, wherein the subject is a human body, or a spectroscopic processing technique, in combination with the rest of the limitations of the above claim.  Claims 2-8 are dependent from claim 1 and therefore are also included in the allowed subject matter.
Regarding claim 9, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a non-transitory computer-readable medium storing instructions, the instructions, the instructions comprising, among other essential elements, determine a distance of a subject associated with the plurality of light beams from the optical sensor device; select, based on the distance, a processing technique, of a plurality of processing techniques, to process the sensor data, wherein the processing technique is one of: an imaging processing technique for generating an image of at least a portion of the subject, wherein the subject is a human body, or a spectroscopic processing technique, in combination with the rest of the limitations of the above claim.  Claims 10-14 are dependent from claim 9 and therefore are also included in the allowed subject matter.
Regarding claim 15, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method comprising, among other essential elements, obtaining, by an optical sensor device and from an optical sensor of the optical sensor device, sensor data associated with a plurality of light beams that were distributed in an encoded pattern on an input surface of an optical filter of the optical sensor device by a phase mask of the optical sensor device; selecting, by the optical sensor device, a processing technique, of a plurality of processing techniques, to process the sensor data, wherein the processing technique is one of: an imaging processing technique for generating an image of at least a portion of a human body, or a spectroscopic processing technique, in combination with the rest of the limitations of the above claim.  Claims 16-20 are dependent from claim 15 and therefore are also included in the allowed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Geshwind (US 2005/0243312) teaches an optical sensor with a filter and mask but does not teach a phase mask, as claimed.  Further, Geshwind teaches zooming in on an area of interest based on a distance, but does not teach the claimed selecting an imaging processing or spectroscopic processing technique.  There exists no reason, absent impermissible hindsight, to combine Geshwind with the prior art of record to render the claims obvious.
Jung (US 2013/0123015) teaches a sensor that determines a distance between the sensor and object, and based on the distance, choses a pixel to activate.  Jung does not teach the claimed selecting an imaging processing or spectroscopic processing technique.  Jung further does not teach the claimed phase mask that distributes an encoded pattern. There exists no reason, absent impermissible hindsight, to combine Jung with the prior art of record to render the claims obvious.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877